Case 6:19-cv-01711-WWB-EJK Document 59-1 Filed 01/24/20 Page 1 of 2 PageID 1391




                      EXHIBIT 13
          Case
          Case6:19-cv-01711-WWB-EJK
               6:19-cv-01711-WWB-EJK Document
                                     Document42-1
                                              59-1 Filed
                                                   Filed10/17/19
                                                         01/24/20 Page
                                                                  Page49
                                                                       2 of
                                                                          of258
                                                                              PageID
                                                                                PageID
                                                                                     1392
                                                                                       946

                      II. Likelihood of Confusion
                         The Frehling Confusion Factors

      (1) the type or strength of the mark;
      (2) the similarity of marks;
      (3) the similarity of the goods;
      (4) similarity of the sales methods;
      (5) the similarity of advertising media;
      (6) defendants’ intent; and
TBD   (7) any evidence of actual confusion.
      Frehling, 192 F.3d at 1335.
                                                                                             48
